DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  
1.  In claim 3 line 2, “triangular shapes” needs to be changed to “a triangular shape” (because the limitation says “each comprises”)
2.  In claim 14 line 24, “triangular shapes” needs to be changed to “a triangular shape” (because the limitation says “each comprises”)
3. In claim 14 line 22, it should be a semicolon instead of a period at the end.    
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
1. Newly amended specification was incomplete; therefore it’s objected for missing information.
2. The limitation of “cricket is bend in the panel section, such that an upper ridged surface of the cricket is matched by a corresponding channel in an underside of the cricket” in claim 14 was not in the original specification.  Noted, the cricket shown in figure 5A do not have an upper ridged surface.  The structure of “an upper ridged surface” does not facilitate engagement with a ridge in a metal roofing panel as shown in figures 3-4 because the roofing panel does not touch the upper surface of the cricket.  It looks like the limitation should have been the same as claim 13 (which says a bend 140 is in the roof panel 10 that is not part of the vent assembly.).
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “triangular shape” for vent cap, aperture, underside-opening, the fence for claims 2 and 3 (Noted, figure shows a polygonal shape, not triangular shape. The definition of a triangular is “a polygon having three sides”.  The figure shows 6 sides.); “a bend in the panel section” of claim 13 and  “an upper ridged surface of the cricket is matched by a corresponding channel in an underside of the cricket” of claim 14 as described in the specification (Noted the cricket shown in the figures has a flat upper surface, and does not have any ridge structure).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “each of the three flat-chamfered corners are between twenty-percent and eighty percent in length of each of the three sides”.  However the original specification states “at least twenty percent”.  Noted, MPEP 608.04(a) states “New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method.”  The newly amended limitation 20%-80% is a more specific range comparing to the broader original disclosure.  Therefore this limitation is a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the cap" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the vent cap”.
Claim 14 recites the limitation "the cap" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the vent cap”.
Claim 14 recites “a roofing panel having a panel section…and a cricket” in lines 2-6.  These limitations shows that the cricket and the panel section are two separate structures.  However claim 14 also recites “the cricket is a bend in the panel section” in line 25, and for the cricket to be a bend in the panel section, the cricket has to be a part of the panel section.  Therefore it is unclear as to how the cricket is separate from the panel section while at the same time is a part of the panel section.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “wherein the cricket is connected to the panel section to form a bend”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Rheault (US 5655964).
Regarding claim 2, McKee teaches a vent assembly comprising:
a roofing panel having 
a panel section (12, fig 1) “adapted to integrate with a metal roof” (this is intended function), an aperture (opening enclosed by vent structure 18 in the panel section 12)  perforating the panel section, a fence (annotated figure 1) bounding the aperture, and a cricket formed by the fence (the fence itself forms a cricket); and 

[AltContent: textbox (Annotated figure 1)][AltContent: arrow][AltContent: textbox (These sidewalls form a fence)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    384
    381
    media_image1.png
    Greyscale



a vent cap having an underside-opening (the space that is under the cover/cap 24 and occupied by vent structure 18 in an installed condition shown in fig 1), a cover (24, fig 1) above the underside-opening having a closed top (see fig 1, the top horizontal surface is closed) and wider dimensions than the underside-opening (see fig 1.  The cover encloses the vent structure.  The underside-opening is defined to be the space occupied by the vent structure.  Therefore the cover has a wider dimensions than the underside-opening.), “enabling water to run off the vent cap without entering the underside-opening” (this is intended function.  The cover/vent cap 24 is capable of enabling water to run off without entering the underside-opening), wherein the cover is configured to attach about the fence of the roofing panel (see fig 1-2), and at least one airgap (between 18 and 24 shown in fig 1) in an underside of the vent cap “enabling air for freely pass from the aperture of the roofing panel through the underside-opening and out the at least one airgap” (col 3 lines 29-33, “a cap member 24 immovably mounted to the base member 12, and spaced from the base member 12 sufficiently to permit the free flow of air between the cap member 24 and the base member 12 through the vent structure 18”);
McKee fails to teach the closed top of the cover of the vent cap is triangular in shape and has three flat-chamfered corners.
Rheault teaches a closed top of a cover (30, fig 1 and 3.  Noted cover 30 is include a closed top surface) is triangular in shape (as viewed in fig 3) and has three flat-chamfered corners (vertical sidewall where number 32 points at in fig 1.  Also fig 1 shows straight lines for the three vertical wall, therefore the corners are flat.).
It would have been obvious at the time of filing to modify McKee as taught by Rheault to modify the shape of the cover to be a triangular shape in order to allow the wind to slide laterally along each side of the ventilator and prevents any snow or debris accumulation at the base.  
Regarding claim 3, McKee in view of Rheault teaches the underside-opening, the aperture, and the fence each comprises a triangular shape having three sides and three flat-chamfered corners (Rheault col 1 line 54, “a triangular shaped hollow base 10 which has three sidewalls 12”.  The fence is the sidewalls 12 of Rheault and the fence has a flat-chamfered corners in the tips of the triangular in thickness direction of fig 1.  The aperture is the opening in flange 14 that is covered by sidewalls 12 in Rheault fig 1 and it has a flat thickness/chamfered corners.  The underside-opening is the area under cover 30 in Rheault, and since underside-opening matches the cover, its shape inherently has a triangular shape having three sides and three flat-chamfered corners.)
Regarding claim 4, McKee in view of Rheault teaches the roofing panel further comprise at least one female-fastener (McKee slots 28, fig 1) and wherein the vent cap further comprises at least one male-fastener (McKee shafts 26, fig 1) able to attach to the female-fastener and retain the vent cap to the roofing panel.
Regarding claim 10, McKee in view of Rheault teaches the vent cap and the roofing panel each comprise plastic (McKee col 4 lines 7-9, “the cap member 24 is integrally composed of a translucent material which is preferably a mouldable plastic”).
Regarding claim 11, McKee in view of Rheault teaches  all the limitations of claim 3 but fails to teach the three sides are three equilateral sides.  However, it would have been an obvious matter of design choice to modify the apparatus of McKee in view of Rheault to have three sides to be equilateral sides since the present application does not show that equal length for three sides solves a particular problem or is for any specific purpose and the specification does not provide a criticality for equal length for three sides, and it appears that the apparatus would function equally well in either configuration.
Regarding claim 12, McKee in view of Rheault teaches all elements of the claims except each of the three flat-chamfered corners are between twenty-percent and eighty percent in length of each of the three sides.  However, it would have been an obvious matter of design choice to modify the apparatus of McKee in view of Rheault to have each of the three flat-chamfered corners being between 20 and 80 percent in length of each of the three sides since the present application does not show that the particular ratio solves a particular problem or is for any specific purpose and the specification does not provide a criticality for the relative lengths of the flat-chamfered corners vs sides and it appears that the apparatus would function equally well in either configuration.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Rheault (US 5655964), and further in view of Adams (US 6669553), and further in view of Michel (US 4344646).
Regard claim 5, McKee in view of Rheault teaches all the limitations of claim 4.
McKee in view of Rheault fails to teach the at least one male-fastener comprises two elastic clips.
Adams teaches at least one male-fastener (see fig 25 and annotated figure 2) comprises two clips (62+63, fig 12 and 25).
It would have been obvious at the time of filing to modify McKee in view of Rheault as taught by Adams by substitute the fastener structure with Adam’s design since both McKee and Adams teaches a connector or fastener that serves the same purpose -- to connect two objects and substituting equivalents known for the same purpose requires routine skill in the art.
[AltContent: textbox (Male fasteners)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    300
    320
    media_image2.png
    Greyscale

[AltContent: textbox (Annotated figure 2)]


Michel teaches male fastener (42, fig 2) is made of elastic material (see fig 4, the material is flexible/elastic to allow fastener to be bent).
It would have been obvious at the time of filing to modify McKee in view of Rheault, Adams by using elastic material for the male fasteners in order to provide a flexible fastener for easy installation when attaching the fasteners together.
Regarding claim 6, McKee in view of Rheault, Adams, Michel teaches the at least one female-fastener (combination of Adam 60 and 61 form a female fastener for receiving male fastener 62 and 63 shown in fig 25) comprises two ears (each of Adams 60 and 61 is an ear, fig 14 and 25) to which the two elastic clips are configured to attach.
Regarding claim 7, McKee in view of Rheault, Adams, Michel teaches the at least one female-fastener further comprises a stop (Adams 76, fig 25) against which the at least one male-fastener impinges, preventing overtravel of the vent cap down over the fence.
Regarding claim 8, McKee in view of Rheault, Adams, Michel teaches each of the two ears and the stop are projections extending inwardly on an inner surface of fence (Adams teaches ears and stops are projections extending on an inner surface), and are triangularly arranged with respect to each other, with each of the two ears being disposed an upper right and left corners respectively, and the stop being positioned centrally between but downwardly from the two ears (the stops 76 are centrally located relative to outer edge of ears 60+61 in Adams fig 25).
McKee in view of Rheault, Adams, Michel fails to teach the ears and stop are rectangular.  However, it would have been an obvious matter of design choice to modify the apparatus of McKee in view of Rheault, Adams, Michel to have rectangular ears and stop since the present application does not show that the particular shape solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Rheault (US 5655964), and further in view of Sells (US 5921863).
Regarding claim 9, McKee in view of Rheault teaches all the limitations of claim 2.
McKee in view of Rheault fails to teach the vent cap and the roofing panel each comprise sheet metal.
Sells teaches a cap (468, fig 11) and roofing panel (470, fig 11) each comprises sheet metal or plastic (col 4 lines 3-4, “468 of the ventilating device 410 include a sheet 470 of sheet metal or plastic material”).
It would have been obvious at the time of filing to modify McKee in view of Rheault as taught by Sells to use sheet metal or plastic to manufacture the vent cap or the roofing panel in order to use provide a light weight vent structure and reduce weight applied to the roof chassis.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Rheault (US 5655964), and further in view of Forrest (US 20180312331).
Regarding claim 13, McKee in view of Rheault teaches all the limitations of claim 2.
McKee in view of Rheault fails to teach a bend in the panel section, such that an upper ridged surface of the bend is matched by a corresponding channel in an underside of the bend, enabling the channel to engage with a ridge in a metal roofing panel underlying the panel section.
Forrest teaches a bend (annotated figure 3) in the panel section (102, fig 1a) and the bend inherently has an upper ridged surface, such that an upper ridged surface of the bend is matched by a corresponding channel in an underside of the bend (a corresponding channel inherently is formed underneath the ridged surface/structure), “enabling the channel to engage with a ridge in a metal roofing panel underlying the panel section” (this is intended function.  Metal roofing panel and corresponding channel are not positively recited).
It would have been obvious at the time of filing to modify McKee in view of Rheault as taught by Forrest to use a corrugated roofing configuration in order to provide a more rigid connection between roofing panel and the panel section.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The three sides forming a bend)][AltContent: textbox (Annotated figure 3)][AltContent: arrow]
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale








Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Rheault (US 5655964) and further in view of Forrest (US 20180312331)..
Regarding claim 2, McKee teaches a modular vent assembly comprising:
a roofing panel having 
a panel section (12, fig 1) “adapted to integrate with a metal roof” (this is intended function), an aperture (opening enclosed by vent structure 18 in the panel section 12)  perforating the panel section, a fence (annotated figure 4) bounding the aperture, and a cricket (annotated figure 4) adjacent to the fence; and 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (cricket)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    384
    381
    media_image1.png
    Greyscale

[AltContent: textbox (fence)]

[AltContent: textbox (Annotated figure 4)]


a vent cap having 
an underside opening (the space that is under the cover/cap 24 and occupied by vent structure 18 in an installed condition shown in fig 1), a cover (24, fig 1) above the underside-opening having a closed top (see fig 1, the top horizontal surface is closed)  and wider dimensions than the underside-opening (see fig 1.  The cover encloses the vent structure.  The underside-opening is defined to be the space occupied by the vent structure.  Therefore the cover has a wider dimensions than the underside-opening.), “enabling water to run off the vent cap without entering the underside-opening” (this is intended function.  The cover/vent cap 24 is capable of enabling water to run off without entering the underside-opening), wherein the cover is configured to attach about the fence of the roofing panel (see fig 1-2), and at least one airgap (between 18 and 24 shown in fig 1) in an underside of the cap “enabling air for freely pass from the aperture of the roofing panel through the underside-opening and out the at least one airgap” (col 3 lines 29-33, “a cap member 24 immovably mounted to the base member 12, and spaced from the base member 12 sufficiently to permit the free flow of air between the cap member 24 and the base member 12 through the vent structure 18”);
wherein the cricket is connected to the panel section form a bend (See 112b rejection for interpretation of limitation. See fig 1.  The cricket and the panel form a 90 degree bend.)
McKee fails to teach the closed top of the cover of the vent cap is triangular in shape and has three flat-chamfered corners; wherein the underside-opening, the aperture, and the fence each comprises triangular shapes having three flat-chamfered corners; an upper ridged surface of the cricket is matched by a corresponding channel in an underside of the cricket, enabling the channel to engage with a ridge in a metal roofing panel underlying the panel section. 
Rheault a closed top of a cover (30, fig 1 and 3.  Noted cover 30 is include a closed top surface) is triangular in shape (as viewed in fig 3) and has three flat-chamfered corners (vertical sidewall where number 32 points at in fig 1.  Also fig 1 shows straight lines for the three vertical wall, therefore the corners are flat.); wherein the underside-opening, the aperture, and the fence each comprises triangular shapes having three flat-chamfered corners (Rheault col 1 line 54, “a triangular shaped hollow base 10 which has three sidewalls 12”.  The fence is the sidewalls 12 of Rheault and the fence has a flat-chamfered corners in the tips of the triangular in thickness direction of fig 1.  The aperture is the opening in flange 14 that is covered by sidewalls 12 in Rheault fig 1 and it has a flat thickness/chamfered corners.  The underside-opening is the area under cover 30 in Rheault, and since underside-opening matches the cover, its shape inherently has a triangular shape having three sides and three flat-chamfered corners.)
It would have been obvious at the time of filing to modify McKee as taught by Rheault to modify the shape of the cover to be a triangular shape in order to allow the wind to slide laterally along each side of the ventilator and prevents any snow or debris accumulation at the base.  
Forrest teaches an upper ridged surface (The bend in annotated figure 4) of a cricket (entire side wall of 100 in annotated figure 4) is matched by a corresponding channel in an underside of the cricket (a corresponding channel inherently is formed underneath the ridged surface/structure), “enabling the channel to engage with a ridge in a metal roofing panel underlying the panel section” (this is intended function).
It would have been obvious at the time of filing to modify McKee in view of Rheault as taught by Forrest to use a corrugated roofing configuration in order to provide a more rigid connection between roofing panel and the panel section.

Response to Arguments
Applicant’s arguments with respect to claims 2 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument about claim 12, it’s noted that the limitation of claim 12 for the percentage is a new matter limitation as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762